DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 09/20/19, 11/16/20 and 01/14/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 09/20/19, are accepted.

Specification
4.	The disclosure is objected to because of the following informalities: the arrangement of the Specification.
  	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Appropriate correction is required.
Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1-4 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujita (DE 102014216958 A1) in view of Herrmann et al. (US 2022/0169178 A1).
With respect to claims 1 and 15, Fujita (figures 1-4) discloses a transmitting device for an optical sensing device, the transmitting device comprising at least one light source unit (2); and with an optical device (3) that influences the beam shape of light emitted by the at least one light source unit (2) ([0039-0041]), wherein the light is transmitted to the surroundings by the transmitting device ([0039]); and a housing (50) in which the light source unit (2) and the optical device (3) are arranged and as a result a pre-assembly module (10, 70) is formed for mounting on a printed circuit board (7) of the transmitting device (figures 1-4).
Fujita does not explicitly disclose a transmitting device for an optical sensing device of a motor vehicle.
However, Herrmann et al. teach a device including a transmitting device for an optical sensing device of a motor vehicle (abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fujita to include the above features (accordance with the teaching of Herrmann) for the purpose of providing at least one or more light function indications for use with a vehicle (abstract).
With respect to claim 2, Fujita (figures 1-4) discloses the transmitting device, wherein the pre-assembly module (10, 70) is embodied as a surface mounted module. 
With respect to claim 3, Fujita (figures 1-4) discloses the transmitting device, wherein the housing (50) comprises a plate-shaped housing base body (8) (figures 1-3) and a housing attachment (14), wherein the housing is (50)) can be-attached to the printed circuit board (7) by means of the housing base body (8) and the optical device (3) and the light source unit (2) are arranged in the housing attachment (figures 1-4).  
With respect to claim 4, Fujita (figures 1-4) discloses the transmitting device, wherein the housing attachment (8) is formed in a stepped form on an inner side (figure 6) of the housing attachment and comprises at least a first land and a second land (figure 6).  
With respect to claim 12, Fujita (figures 1-4) substantially disclose all the limitations of the claimed invention except the housing is embodied in one piece of plastic. 
However, the housing is embodied in one piece of plastic is considered to be obvious to provide an optical sensing device which has high performance of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fujita to include the above feature for the purpose of providing an optical sensing device which has high performance of optical signal transmission. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 13, Fujita (figures 1-4) discloses the transmitting device, wherein the light source unit (2) comprises a plurality of light elements which are in the form of VCSEL laser diodes (see [0041]).  
With respect to claim 14, Fujita (figures 1-4) discloses an optical sensing device comprising a transmitting device (2) with a receiving device (4).  
9.	Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujita and Herrmann et al. (as cited above), as applied to claims 1-4 above, and further in view of Binder (US 2019/0154439 A1).
With respect to claim 8, Fujita (figures 1-4) and Herrmann et al. substantially disclose all the limitations of the claimed invention except for an external resonator. 
However, Binder teach a device including an external resonator ([0027]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the above combination by including the external resonator (accordance with the teaching of Binder) for the purpose of confining the light ([0027]).
With respect to claim 9, Fujita (figures 1-4) discloses the transmitting device, wherein the optical device comprises a lens arrangement (2, 3, figure 2).  

Allowable Subject Matter
10.	Claims 5-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the transmitting device, wherein the housing base body is of an angular form 2and protrudes beyond the dimensions of the housing attachment in both spatial directions in the plane thereof spanning the plate shape as recited in claim 5; wherein at least two electrical connection points are formed on the housing base body, one of which is a plus pole of the transmitting device and one is a minus pole of the transmitting device, and the electrical connection points are formed on a first edge of the housing base body as recited in claim 6; wherein at least four electrical connection points are formed on the housing base body, wherein two electrical connection points are each formed as a plus pole of the transmitting device and two electric connection points are each formed as a minus pole of the transmitting device and a first of the two plus poles and a first of the two minus poles are formed at a first edge of the housing base body and a second of the two plus poles and a second of the two minus poles are formed at a second edge of the housing base body opposite the first edge as recited in claim 7; wherein  the external resonator of the optical device is disposed on the lower first land, and the lens arrangement of the optical device is disposed on the higher second land as recited in claim 10 and wherein the light source unit comprises a plurality of light elements and a respective light element of the plurality of light elements and/or a respective light source unit of a plurality of light source units of the transmitting device controlled separately by means of a control device of the transmitting device as recited in claim 11.  




Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ziegler et al. (US 9651210 B2) disclose a light-source assembly. Satzky (US 2010/0245849 A1) discloses an optical sensor.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883